Citation Nr: 1533579	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-42 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from January 1988 to June 1988, and served on active duty from December 1990 to September 1991.  The Veteran passed away in January 2015, and the Appellant has been substituted as the claimant as his surviving mother.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2015, the Appellant filed a request for substitution of the Veteran upon his death.  In May 2015, the RO determined that the appellant was a valid claimant for purposes of substitution of the Veteran for the issue remaining on appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A  (West 2014)).

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  In a December 2010 Board decision, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was denied.  

2.  The evidence received since the December 2010 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  None of the new evidence associated with the claims file since the December 2010 Board decision, when considered by itself or in conjunction with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, or raises a reasonable possibility of substantiating the claim.

4.  A VA psychiatrist diagnosed the Veteran with PTSD due to stressors related to fear of hostile military or terrorist activity; such stressors are credible and consistent with his service.


CONCLUSIONS OF LAW

1.  The December 2010 Board decision that denied entitlement to service connection for PTSD and for other diagnosed psychiatric abilities, including dysthymic disorder and depression not otherwise specified, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the December 2010 Board decision is new and material with regard to the claim of entitlement to service connection for PTSD, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for reopening a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, have not been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  With resolution of reasonable doubt in the Appellant's favor, the criteria for establishing service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In July 2013 and February 2014 letters, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in May 2014 and September 2014.

The Veteran passed away in January 2015, and his mother was granted status as a substitute claimant in April 2015.  The Board notes that the Veteran had lived with his mother since May 2013.  See May 2013 Request for Change of Address.  The Board further notes that the Veteran's mother accompanied him to both the May 2014 and September 2014 VA examinations.  Finally, the Board notes that if the notice to the deceased claimant is adequate, VA is not required to send notice to the substitute.  38 C.F.R. § 3.1010(f)(1).  Therefore, the Board finds that the Appellant has participated in the processing of this claim, and no other notice is necessary.

Hence, VA has fulfilled its duty to notify and assist the Appellant, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Laws and Regulations

If a claim of entitlement to service connection is denied by a Board decision, that decision becomes final on the date stamped on the face of the decision and generally cannot be reopened or allowed.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
A claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



III.  Analysis

Claim to Reopen - PTSD 

In December 2010, the Board denied service connection for PTSD because the most probative evidence indicated the Veteran did not meet the criteria for a diagnosis of PTSD.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The evidence received since that decision includes VA treatment records that show a diagnosis of PTSD.  See April 2014 VA Treatment Records.  This evidence relates to an unestablished fact needed to establish service connection (i.e., current disability).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for PTSD are met.

Claim to Reopen - Acquired Psychiatric Disorder, to Include a Depressive Disorder, but Excluding PTSD

In the same December 2010 decision, the Board denied service connection for the Veteran's other diagnosed psychiatric disabilities, including dysthymic disorder and depression not otherwise specified because there was no evidence showing that these other disorders were etiologically related to a disease, injury, or event in service.  As noted, that decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The Board also noted that the evidence showed each of these diagnoses was made in conjunction with his problems with alcohol.  See, e.g., December 2010 Board Decision; October 2008 VA Examination; February 2002 VA Treatment Records.  The Board found that service connection for alcohol dependence is barred as a matter of law.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a). 

The evidence of record at the time of the December 2010 Board decision included the Veteran's service treatment records, VA treatment records dated through January 2010, the report of June 2002 and October 2008 VA examinations, and various lay statements.  The evidence received since the December 2010 Board decision consists of additional VA treatment records, a May 2014 VA examination, and a September 2014 VA examination.  This new evidence shows continued treatment for depression, various mood disorders, and other conditions related to his alcoholism; however, none of this evidence establishes a nexus with service.

While this evidence may be considered new in the sense that it has not previously been submitted to agency decision-makers, the evidence is not material because it neither relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, nor raises a reasonable possibility of substantiating that claim.  None of the evidence indicates that a psychiatric disorder other than PTSD might be related to service.  Therefore, the Board finds that reopening this claim is not warranted.

Service Connection - PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-5); a link established by medical evidence between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by the Veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, his lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the his service.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, ..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

The Appellant asserts that the Veteran is entitled to service connection for PTSD.  While serving in Desert Storm, the Veteran was part of a medical unit that moved wounded men from helicopters to a hospital and prepared them for treatment.  He was exposed to dead and wounded soldiers, including witnessing a badly burned but still living casualty and a living casualty with severe head trauma.  See March 2001 VA Treatment Records.  These stressors have been verified.  See December 2010 Board Decision.  What remains to be established for service connection is whether the Veteran met the diagnostic criteria for PTSD as a result of his military stressors.

At the time of the Board's December 2010 decision, the record contained conflicting medical evidence concerning whether the Veteran had a diagnosis of PTSD.  The Board's thorough opinion at that time concluded that the most probative competent evidence at that time did not show that the Veteran had a diagnosis of PTSD.  Since then, additional VA treatment records, a May 2014 VA examination, and a September 2014 VA examination have been added to the record.  The Board may presume the examiners and treating medical personnel are competent, and does so in this case.  See Parks v. Shinseki, 716 F.3d 581, 584-85 (Fed. Cir. 2013).

The additional records also contain conflicting evidence.  April 2014 VA treatment records indicate that the Veteran was diagnosed with PTSD by Dr. CM, a VA psychiatrist.  Dr. CM assessed the Veteran using the DSM-5 criteria, finding the veteran clinically "meets DSM-5 diagnostic criteria for PTSD stemming from his Army combat experience...."  However, the treatment notes do not provide an analysis of the DSM-5 criteria beyond the stated diagnosis of PTSD or a rationale as to how DR. CM reached that conclusion.  Dr. CM treated the Veteran from January 2014 through April 2014.
Both the May 2014 and September 2014 VA examiners, however, found that the Veteran did not have a diagnosis of PTSD based on DSM-5 criteria.  The May 2014 examiner found that the Veteran met two of the DSM-5 criteria, including exposure to a stressor and sleep disturbance.  However, all of the remaining criteria contain the note "no response provided."  The Board is unable to determine if the Veteran did not provide a response when evaluated, or if the examiner chose not to provide a response.  The examination notes that the Veteran reported sleeping problems and nightmares.  The examiner did not provide a rationale as to why the Veteran did not meet the criteria for PTSD, nor did the examiner explain what consideration, if any, was given to the Veteran's self-reported symptoms.

The September 2014 examiner likewise found that the Veteran met two of the DSM-5 criteria, including exposure to a stressor and recurrent, involuntary, and intrusive distressing memories of the trauma.  This examination also contained the note "no response provided" for the remaining criteria.  The examiner noted that the Veteran did not volunteer any PTSD symptoms without comments from his mother, but did not explain what consideration, if any, was given to his mother's report of the Veteran's symptoms.  Further, the examiner concluded that he could not make a diagnosis of PTSD based on the exam data, but did not provide a rationale as to why the Veteran did not meet the criteria for PTSD.  

The Board finds the contrasting diagnostic opinions, none of which contain a detailed rationale for the conclusions reached, to be of equal probative value.  Therefore, as the evidence of record is in relative equipoise as to whether the Veteran, before passing away, had a current diagnosis of PTSD related to verified stressor events, service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

The claim of entitlement to service connection for PTSD is reopened.

As new and material evidence to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD has not been received, the appeal is denied.

Service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


